865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Robert HOLLEY, Petitioner.
No. 88-8038.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 28, 1988.Decided:  Jan. 10, 1989.

Robert Holley, petitioner pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Holley, a Maryland prisoner, petitions this Court for a writ of mandamus or, in the alternative, a writ of prohibition.  The petition attacks his criminal convictions.


2
We grant leave to proceed in forma pauperis but decline to grant the writ.  Mandamus relief is available only if the petitioner has no other adequate means to obtain the relief he seeks.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Holley has an adequate remedy in the form of a 28 U.S.C. Sec. 2254 petition challenging the constitutionality of his convictions.


3
While we could construe Holley's petition as an original application for a writ of habeas corpus directed to the judges of this Court pursuant to 28 U.S.C. Sec. 2241(a), such a construction would not alter our disposition of this action.  We see no extraordinary circumstances which would justify entertaining such an application pursuant to Sec. 2241(a).  In addition, transferring the application to the district court pursuant to Sec. 2241(b) would serve no purpose because Holley has already filed a petition for habeas corpus in the United States District Court for the District of Maryland.  The district court recently denied that petition.  Holley v. Brown, C/A No. JH-88-1953 (D.Md. Nov. 22, 1988).


4
Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  Holley's motion for a stay of the district court's judgment pending the disposition of this petition is also denied.


5
PETITION DENIED.